IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


IN RE: PETITION TO SUBMIT BALLOT             : No. 724 MAL 2014
QUESTION TO CONCORD TOWNSHIP                 :
VOTERS                                       :
                                             : Petition for Allowance of Appeal from the
                                             : Order of the Commonwealth Court
                                             :
DELAWARE COUNTY BOARD OF                     :
ELECTIONS, Intervenor                        :
                                             :
                                             :
PETITION OF: COLETTE BROWN                   :


                                          ORDER


PER CURIAM

       AND NOW, this 17th day of October, 2014, the Petition for Allowance of
Appeal is GRANTED. The issue as, as stated by Petitioners, is:
       Does 53 P.S. §55207 restrict granting of a registered voter petition to
       submit to voters of the subject township, a ballot question for
       reclassification to First Class, to the first municipal or general election at
       least ninety days after only the ascertainment of the minimum population
       density specified in the statute of three hundred inhabitants per square
       mile, or does 53 P.S. §55207 require submission of the ballot question to
       voters of the subject township at the first municipal or general election at
       least ninety days after both the ascertainment of minimum population
       density and after a petition signed by five per centum of the registered
       voter of the township is filed with the court?

It is further ordered that the matter will be SUBMITTED on the briefs. The prothonotary

is directed to set a briefing schedule.